TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00528-CV


City of New Braunfels, Texas, Appellant

v.

Stop The Ordinances Please; W. W. GAF, Inc. d/b/a Rockin R River Rides; Texas Tubes;
Tourist Associated Businesses of Comal County; Union River LLC d/b/a Landa River
Trips; Chuck's Tubes; Waterpark Management, Inc.; Tri-City Distributors, LP; et al.,
Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. C2007-0387B, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


O R D E R

PER CURIAM

		Appellant, the City of New Braunfels, has filed a brief that complies neither with this
Court's order of September 11, 2012, nor the page limitations prescribed in the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 38.4; 38.1(d).
		Accordingly, the City of New Braunfels's brief is stricken.
		The City of New Braunfels is hereby ordered to file a brief in full compliance with
the Court's Order and the rules by Friday, October 5, 2012.  Failure to file a fully compliant brief by
that date will result in dismissal of this appeal for want of prosecution.  See Tex. R. App. 38.8(a);
38.9(a); 42.3(b); 42.3(c).
		It is ordered on September 28, 2012.

Before Justices Puryear, Pemberton and Henson